         Case 4:20-cv-00335-SHR Document 68-1 Filed 04/16/21 Page 1 of 4




                     UNITED STATES COURT OF APPEALS
                          FOR THE NINTH CIRCUIT
                        Form 6. Representation Statement
     Instructions for this form: http://www.ca9.uscourts.gov/forms/form06instructions.pdf
Appellant(s) (List each party filing the appeal, do not use “et al.” or other abbreviations.)
Name(s) of party/parties:
D.H.
John Doe, by his guardian and next friend, Susan Doe

Name(s) of counsel (if any):
Asaf Orr, Shannon Minter, Christopher Stoll



Address: 870 Market Street, Suite 370, San Francisco, CA 94102
Telephone number(s): (415) 392-6257; (415) 365-1326
Email(s): aorr@nclrights.org; sminter@nclrights.org; cstoll@nclrights.org
Is counsel registered for Electronic Filing in the 9th Circuit?                            Yes        No

Appellee(s) (List only the names of parties and counsel who will oppose you on appeal. List
separately represented parties separately.)
Name(s) of party/parties:
Jami Snyder, Director of the Arizona Health Care Cost Containment System, in
her official capacity

Name(s) of counsel (if any):
Logan Johnston



Address: 14040 N. Cave Creek Road, Suite 309, Phoenix, AZ 85022
Telephone number(s): (602) 435-0050
Email(s): ltjohnston@live.com


To list additional parties and/or counsel, use next page.
                   Feedback or questions about this form? Email us at forms@ca9.uscourts.gov

Form 6                                                1                                        New 12/01/2018
         Case 4:20-cv-00335-SHR Document 68-1 Filed 04/16/21 Page 2 of 4




Continued list of parties and counsel: (attach additional pages as necessary)
Appellants
Name(s) of party/parties:
D.H.
John Doe, by his guardian and next friend, Susan Doe
Name(s) of counsel (if any):
Brent Ray


Address: 110 North Wacker Drive, Suite 3800, Chicago, IL 60606
Telephone number(s): (312) 995-6333
Email(s): bray@kslaw.com
Is counsel registered for Electronic Filing in the 9th Circuit?                               Yes     No
Appellees
Name(s) of party/parties:
Jami Snyder, Director of the Arizona Health Care Cost Containment System, in
her official capacity
Name(s) of counsel (if any):
David Barton, Kathryn Hackett King


Address: 2201 East Camelback Road, Suite 360, Phoenix, AZ 85016
Telephone number(s): (602) 753-4500
Email(s): david@burnsbarton.com; kate@burnsbarton.com
Name(s) of party/parties:



Name(s) of counsel (if any):



Address:
Telephone number(s):
Email(s):
                  Feedback or questions about this form? Email us at forms@ca9.uscourts.gov

Form 6                                               2                                         New 12/01/2018
          Case 4:20-cv-00335-SHR Document 68-1 Filed 04/16/21 Page 3 of 4




 Continued list of parties and counsel: (attach additional pages as necessary)
 Appellants
 Name(s) of party/parties:
 D.H.
 John Doe, by his guardian and next friend, Susan Doe
 Name(s) of counsel (if any):
 Daniel Barr, Janet M. Howe


 Address: 2901 N. Central Avenue, Suite 2000, Phoenix, AZ 85012
Telephone number(s): (602) 351-8085
Email(s):dbarr@perkinscoie.com; jhowe@perkinscoie.com
Is counsel registered for Electronic Filing in the 9th                                         Yes     No
 Appellees
Circuit?
 Name(s) of party/parties:



 Name(s) of counsel (if any):



 Address:
 Telephone number(s):
 Email(s):
 Name(s) of party/parties:



 Name(s) of counsel (if any):



 Address:
 Telephone number(s):
 Email(s):
                   Feedback or questions about this form? Email us at forms@ca9.uscourts.gov

 Form 6                                               2                                         New 12/01/2018
         Case 4:20-cv-00335-SHR Document 68-1 Filed 04/16/21 Page 4 of 4




Continued list of parties and counsel: (attach additional pages as necessary)
Appellants
Name(s) of party/parties:
D.H.
John Doe, by his guardian and next friend, Susan Doe
Name(s) of counsel (if any):
Abigail Coursolle


Address: 3701 Wilshire Boulevard, Suite 750, Los Angeles, CA 90010
Telephone number(s): (310) 204-6010
Email(s): coursolle@healthlaw.org
Is counsel registered for Electronic Filing in the 9th Circuit?                               Yes     No
Appellees
Name(s) of party/parties:



Name(s) of counsel (if any):



Address:
Telephone number(s):
Email(s):
Name(s) of party/parties:



Name(s) of counsel (if any):



Address:
Telephone number(s):
Email(s):
                  Feedback or questions about this form? Email us at forms@ca9.uscourts.gov

Form 6                                               2                                         New 12/01/2018
